DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7, 11, 13, 15, 17, 22 and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2019/0130155).
	In regard to claim 1, Park teaches a fingerprint recognition substrate, comprising: a base substrate (fig. 6 element 112) comprising a plurality of pixel regions (fig. 6 PA) and a region between the plurality of pixel regions (LP); a first electrode in the plurality of pixel regions (E1); a light emitting layer in the plurality of pixel regions (EML); a second electrode in the plurality of pixel regions (E2); and a plurality of light transmission holes penetrating at least the first electrode, wherein at least one of the plurality of light transmission holes is in the region between the plurality of pixel regions, and the plurality of light transmission holes are configured to be optically coupled to a photosensor (fig. 6, holes between the OLEDs where light penetrates).
	In regard to claim 3, Park teaches at least one photosensor comprising the photosensor on a side of the first electrode facing away from the base substrate, wherein an orthographic projection of the at least one photosensor on the base substrate at least partially overlaps an orthographic projection of at least one of the plurality of light transmission holes on the base substrate (fig. 6 LP).
	In regard to claims 7 and 17, Park teaches wherein a light emitting surface of the light emitting layer faces the base substrate (fig. 6 light goes toward layer 112), and wherein the first electrode comprises a cathode and the second electrode comprises an anode (paragraph 99).

	In regard to claim 13, Park teaches a method for fabricating a fingerprint recognition apparatus, comprising: providing a fingerprint recognition substrate the fingerprint recognition substrate comprising: a base substrate (element 112) comprising a plurality of pixel regions (PA) and a region between the plurality of pixel regions (LP); a first electrode in the plurality of pixel regions (EM1); a light emitting layer in the plurality of pixel regions (EML); a second electrode in the plurality of pixel regions (EM2); and a plurality of light transmission holes penetrating at least the first electrode, wherein at least one of the plurality of light transmission holes is in the region between the plurality of pixel regions, and wherein the plurality of light transmission holes are configured to be optically coupled to a photosensor (fig. 6); and disposing at least one photosensor comprising the photosensor on a side of the first electrode facing away from the base substrate, wherein an orthographic projection of the at least one photosensor on the base substrate at least partially overlaps an orthographic projection of the at least one of the plurality of light transmission holes on the base substrate (Fig. 6, LP directly above photosensor PHS).
	In regard to claim 15, Park teaches wherein each of the plurality of light transmission holes is empty or filled with a transparent material (paragraph 85).
	In regard to claim 22, Park teaches using the fingerprint recognition substrate to emit light to a side of the fingerprint recognition substrate facing away from the at least one photosensor; transmitting reflected light through the plurality of light transmission holes; and detecting the reflected light by the at least one photosensor (fig. 6, light emitted up through element 112 and reflected back to the photosensor).
	In regard to claim 23, Park teaches a fingerprint recognition apparatus (fig. 1 element 220).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 2, 4, 5, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kim et al. (US 2019/0102016).
In regard to claims 2, 4 and 14 Park teaches all the elements of claim 2 except a pixel defining layer, wherein the pixel defining layer includes the plurality of pixel regions and the region between the plurality of pixel regions, wherein the pixel defining layer comprises an opening, and the opening is in a pixel region of the plurality of pixel regions, wherein the light emitting layer is in the opening, and wherein the plurality of light transmitting holes further penetrate the pixel defining layer of the region between the plurality of pixel regions.
Kim et al. teach a pixel defining layer (element 660 fig. 6), wherein the pixel defining layer includes the plurality of pixel regions and the region between the plurality of pixel regions, wherein the pixel defining layer comprises an opening, and the opening is in a pixel region of the plurality of pixel regions, wherein the light emitting layer is in the opening (fig. 6, opening where there is no pixel defining layer is light emitting area), and wherein the plurality of light transmitting holes further penetrate the pixel defining layer of the region between the plurality of pixel regions (fig. 6 Qs).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Park with the pixel defining layer of Kim et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Park with the pixel defining layer of Kim et al. because the pixel defining layer would assist in the manufacturing of the device.
In regard to claims 5 and 15, Park teaches wherein each of the plurality of light transmission holes is empty or filled with a transparent material (paragraph 85).
Claims 8, 9, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Cui et al. (US 2019/0362672).
In regard to claims 8 and 18, Park teaches all the elements of claim 8 except wherein the cathode overlaps the plurality of pixel regions and the region between the plurality of pixel regions.

The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Park with the cathode of Cui et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Park with the cathode of Cui et al. because applying a cathode as a single continuous layer would reduce manufacturing complexity.
In regard to claims 9 and 19, Cui et al. teach wherein a material of the first electrode comprises at least one of a reflective material or a light shielding material (paragraph 46, reflective anode).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Lin et al. (US 2019/0049631).
In regard to claim 10, Park teaches all the elements of claim 10 except wherein an area of each of the plurality of light transmission holes is in a range of 1µm2-1mm2.
Lin et al. teach wherein an area of each of the plurality of light transmission holes is in a range of 1µm2-1mm2 (table 1 Lin et al. teach WO being 3 µm).
The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Park with the hole size of Lin et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Park with the hole size of Lin et al. because there are only a fininte number of predictable solutions. The hole size must be similar to the size of the sensor and the size of the features which are being sensed (fingerprint ridges). One of ordinary skill in the art would recognize using a hole of this size would work predictably.
Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Kazlas et al. (US 2017/0052422).
In regard to claim 20, Park teaches all the elements of claims 20 except an evaporation process and a laser ablation process.

The two are analogous art because they both deal with the same field of invention of fingerprint detection.
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Park with the manufacturing processes of Kazlas et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Park with the manufacturing processes of Kazlas et al. because the processes of Kazlas et al. are well-known and would provide predictable results.
In regard to claim 21, Kazlas et al. teach performing an evaporation process using a mask having a light transmission hole pattern to form a planar electrode having the plurality of light transmission holes (paragraph 76, via apertures formed with a mask process).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH R HALEY whose telephone number is (571)272-0574. The examiner can normally be reached 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623